           Case 4:20-cv-00234-BRW Document 8 Filed 09/08/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

MICHAEL WHITEHEAD                                                                       PLAINTIFF


VS.                                   4:20-CV-00234-BRW

CONWAY CYCLE SHOP LLC, ET AL.                                                         DEFENDANTS

                                             ORDER

       The Joint Motion to Approve Settlement (Doc. No. 7) is GRANTED. This case is

DISMISSED with prejudice, subject to the terms of the settlement agreement. This Court

specifically retains jurisdiction to enforce the terms of the settlement agreement.

       My approval of the parties’ submission in no way reflects my agreement with Plaintiff’s

lawyers’ continued inflated hourly rates or billing practices.1

       IT IS SO ORDERED this 8th day of September, 2020.

                                              Billy Roy Wilson
                                              UNITED STATES DISTRICT JUDGE




       1
       See Burton v. Nilkanth Pizza Inc, et al, No. 4:19-cv-00307-BRW, Doc. No. 48 (E.D.
Ark. Aug. 24, 2020) (awarding an hourly rate of $250 and admonishing counsel for inappropriate
and excessive billing, primarily through unnecessary oversight by a managing lawyer).

                                                 1
